


109 HR 6297 IH: To sunset Federal laws and regulations which treat the

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6297
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To sunset Federal laws and regulations which treat the
		  American people like children by denying them the opportunity to make their own
		  decision regarding control of their bank accounts and what type of information
		  they wish to receive from their banks, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Freedom
			 to Bank Act.
		2.Sunset of Federal
			 laws requiring penalties for withdrawals from transaction or time
			 accountsAny provision of any
			 Federal law, other than the Internal Revenue Code of 1986, that imposes, or
			 requires the imposition of, any penalty on any consumer for withdrawing or
			 transferring funds from any transaction account (as defined in section
			 19(b)(1)(C) of the Federal Reserve Act) or any savings or time deposit, and any
			 regulation prescribed under any such law, shall cease to be effective as of the
			 date of the enactment of this Act.
		3.Sunset of Federal
			 laws requiring financial institutions to provide statements of accounts except
			 at the request of the consumer
			(a)In
			 generalNotwithstanding the
			 Truth in Lending Act, the Electronic Fund Transfer Act, the Truth in Savings
			 Act, and any other provision of Federal law that requires a creditor,
			 depository institution, or credit union to provide periodic statements of
			 accounts, after the date of the enactment of this Act, no creditor, depository
			 institution, or credit union shall be required to provide a periodic statements
			 of account to any customer unless the customer has notified the creditor,
			 depository institution, or credit union that the customer elects to receive
			 such statements.
			(b)Notice to
			 consumers of optionsEach
			 creditor, depository institution, or credit union shall establish a procedure
			 for notifying customers of their right to elect to receive statements of
			 account and the method for implementing such election. If the creditor,
			 depository institution, or credit union has the capacity to offer statements of
			 account electronically, the creditor, depository institution, or credit union
			 the notification procedure established under the preceding sentence shall
			 include information to make the consumer aware of the existence of the option
			 to receive an electronic statement.
			
